Name: Commission Regulation (EEC) No 2096/86 of 3 July 1986 laying down detailed rules for the application of a direct aid scheme for small producers of cereals
 Type: Regulation
 Subject Matter: economic policy;  business classification
 Date Published: nan

 4. 7 . 86 Official Journal of the European Communities No L 180/ 19 COMMISSION REGULATION (EEC) No 2096/86 of 3 July 1986 laying down detailed rules for the application of a direct aid scheme for small producers of cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Article 4a thereof, Having regard to Council Regulation (EEC) No 1983/86 of 24 June 1986 laying down general rules for the system of direct aid for small producers in the cereals sector (3), and in particular Article 4 thereof, Whereas Article 3 of Regulation (EEC) No 1983/86 defines the criteria according to which the overall amount of aid fixed for the marketing year in question will be allocated among the Member States ; whereas the said allocation among the Member States should be made according to these criteria ; Whereas certain criteria should be laid down enabling the Member States to define the small cereal producers eligible for this aid ; Whereas the conditions for payment of the aid should be established ; whereas, for these purposes, the small producer should provide evidence that he has borne the cost of the co-responsibility levy ; whereas this evidence, in the form of supporting documents, does not preclude the possibility provided for in Article 2 of Regulation (EEC) No 1983/86 of granting the aid on a fixed rate basis ; Whereas Article 4a of Regulation (EEC) No 2727/75 provides that Member States which experience particular difficulties of an administrative or technical nature may grant aid to small producers in the form of compensation for the co-responsibility levy ; whereas this situation applies in Spain and Italy ; whereas the compensation may take the form of an exemption from payment of the co-responsibility levy by the small producer where the aid has not been paid as compensation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 1 . The direct aid for small producers of cereals as provided for in Article 4a of Regulation (EEC) No 2727/75 shall be allocated according to the terms of this Regulation . 2. For the 1986/87 marketing year, the overall amount of the aid fixed in the abovementioned Regulation shall be allocated among the Member States as set out in the Annex. Pursuant to Article 4a (4) of the said Regulation, no amount shall be fixed for Spain and Italy. Article 2 1 . For the purposes of defining the recipient of the aid, the Member States shall take into account the area under cereals and/or the utilized agricultural area and/or the proportion of holdings' incomes which is derived from cereals . 2 . The Member State shall pay the aid to the producer on presentation of supporting documents certifying that he has paid the co-responsibility levy, as referred to in Article 5 ( 1 ) of Commission Regulation (EEC) No 2040/86 of 30 June 1986 laying down detailed rules for the application of the co-responsibility levy in the cereals sector (4). The Member States may require other suppor ­ ting documents to be presented. Article 3 The aid shall be paid to the recipients no later than 31 December following the end of the marketing year in respect of which the aid is granted. Article 4 1 . For the 1986/87 marketing year, the aid for small cereal producers in Spain and Italy shall take the form of an exemption from payment of the co-responsibility levy. The overall amount of the exemptions may not exceed 23,99 million ECU for Spain and 26,02 million ECU for Italy. The fourth subparagraph of Article 2 of Regulation (EEC) No 1983/86 laying down general rules for the direct aid scheme for small producers of cereals shall not apply. ( ») OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 139, 24. 5 . 1986, p. 27 . (3) OJ No L 171 , 28 . 6 . 1986, p. 1 . (4) OJ No L 173, 1 . 7 . 1986, p. 65 . No L 180/20 Official Journal of the European Communities 4. 7 . 86 2. Spain and Italy shall take the necessary steps to ensure that the co-responsibility levy as provided for in Article 4 of Regulation (EEC) No 2727/75 is not collected on cereals subject to the said levy and produced by small producers qualifying for exemption . For this purpose, they shall issue certificates of right to exemption and shall forward a copy of such a certificate to the Commission and to the other Member States . Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal "of the European Communities. It shall apply with effect from 1 July 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 July 1986. For the Commission Frans ANDRIESSEN Vice-President ANNEX Allocation of the aid (or small producers among the Member States Member States million ECU France 32,32 Germany 15,19 United Kingdom 5,35 Denmark 4,86 Greece 8,00 Ireland 1,52 Belgium 1,73 Netherlands 1,07 Luxembourg 0,13 Total 69,99 \